Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Ex parte Quayle
This application is in condition for allowance except for the following formal matters: 
Reproductions
Following the applicant’s election, the numbering sequence for elected groups must be retained in Hague applications. The office preserves the reproduction numbering sequence as published by WIPO to avoid confusion of which designs in the published International Registration are covered by the U.S. Patent. 
Specification
The Examiner objects to the specification for the following reason.
In accordance with the objection to the reproductions, the specification should be amended to read as:
--2.1 Perspective
2.2 Front
2.3 Rear
2.4 Right
2.5 Left
2.6 Top--
Further, in the amended specification applicant has provided a new statement describing the appearance of the bottom portion of the module. The Examiner objects to this statement and recommends deleting this statement from the specification. In the amended reproductions the bottom view has been cancelled from the disclosure and therefore should not be described in the specification.
[The bottom portion of the solar housing module forms no part of the claimed design and is hereby disclaimed.]

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm' r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
The references not relied upon are cited as pertinent prior art.  Applicant may view and obtain copies of the cited references by visiting http://www.uspto.gov/patft/index.html and pressing the “Patent Number Search” button. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rhea Shields whose telephone number is (571)272-3848.  The examiner can normally be reached on M-F 8:00a-5:00p EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Sheryl Lane (571) 272-7609 may be contacted.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rhea Shields/Primary Examiner, Art Unit 2915